[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON AWARD OF ATTORNEY'S FEES ON CUTPA CLAIM
In this matter, the parties tried the CUTPA claim of the plaintiff to the court. This court rendered a verdict in favor of the plaintiff and against the defendant, Deer Hill Arms, II, Limited Partnership. Under the terms of the CUTPA statute, an element of the award may be plaintiff's attorney's fees.
The court finds that an award of attorney's fees as provided by the CUTPA statute is appropriate in this case. CT Page 4232
The court has reviewed the affidavit of Attorney Douglas J. Lewis, dated January 9, 1995. In addition, argument was heard on February 14, 1995 as to the appropriateness of some of the hours claimed because they reflect hours spent exclusively on plaintiff's unsuccessful jury claims.
The court finds that Attorney Lewis' claimed hours for December 1, 1994 should be reduced by five hours; December 2, 1994 should be reduced by six hour; December 14, 1994 should be reduced by two hours; and December 15, 1995 should be reduced by eight hours. The remaining 106.70 hours are those that can be reasonably attributable to the CUTPA claim, which was based on the evidence simultaneously presented on the plaintiff's unsuccessful jury claims.
The court is not persuaded that the hours spent on the CUTPA claim should be divided by the number of defendants to reach an appropriate award against the Limited Partnership.
The court has considered the complexity of the case which was tried to the court and, based on that consideration, will set an hourly rate of compensation for Attorney Lewis at $200 per hour.
For the foregoing reasons, the plaintiff is awarded, as part of her CUTPA recovery, an attorney's fee of $21,340 against the defendant, Deer Hill Arms, II, Limited Partnership.
Stodolink, J.